Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered May 23, 1990, which denied plaintiffs motion for a Yellowstone injunction tolling a ten *345day notice to cure, dated March 15, 1990, unanimously reversed, on the law and the facts and in the exercise of discretion, and plaintiffs motion granted, without costs.
In light of the predictable uncertainties inherent in removing plaintiffs housekeeper, who allegedly has lived in the 94-year-old plaintiff’s apartment with her family for the past 25 years as a condition of her employment, in the event it is determined that their occupancy of the apartment constitutes an illegal sublet or assignment, it cannot be said that the ten day stay available to plaintiff in Housing Court pursuant to RPAPL 753 (4) would be sufficient and plaintiffs motion for a Yellowstone injunction should have been granted. In granting this relief, we take plaintiffs counsel at his word (on oral argument) that he will not seek a stay or dismissal of the summary proceeding on the basis of the pendency of this action. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.